184 F.2d 838
NORFOLK REDEVELOPMENT & HOUSING AUTHORITYv.RUBEROID CO. et al.
No. 6150.
United States Court of Appeals Fourth Circuit.
Argued October 11, 1950.
Decided November 3, 1950.

Edward R. Baird, Jr., Norfolk, Va. (Baird, White & Lanning, Norfolk, Va., on the brief), for appellant.
Joseph L. Kelly, Jr., Norfolk, Va. (Williams, Cocke & Tunstall and Leigh D. Williams, Norfolk, Va., on the brief), for appellees.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and TIMMERMAN, District Judge.
PER CURIAM.


1
This is an appeal from a judgment for defendant in an action to recover damages for breach of a guaranty of roofing. The defense was that the damage of which plaintiff complained was not due to any failure of the roofing but to the failure of metal work used in connection therewith and that such damage was expressly excluded from the coverage of the guaranty. The case was heard without a jury by the trial judge who found the facts fully and exonerated the defendants of liability. We think that his findings are amply sustained by the testimony. The questions involved are pure questions of fact, and nothing would be gained by a discussion in this opinion of the roofing and construction problems upon which their answer depends. It is sufficient to say that we agree with the trial judge that no basis of liability on the part of the defendants has been established. Certainly, we would not be justified in reversing his findings as clearly wrong.


2
Affirmed.